DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 01/03/22.
Applicant’s election without traverse of Group III in the reply filed on 01/03/22 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/03/22.
The reply filed 01/03/22 affects the application 16/724,046 as follows:
1.      Withdrawn claims 1-7 have been canceled. New claims 10-14 drawn to the invention of Group III have been added. Claims 8-14, the invention of Group III are prosecuted by the examiner. 
2.     The responsive is contained herein below.
Claims 8-14 are pending in application

Claim Objections
Claim 11 is objected to because of the following informalities:  The claim recites eight (8) different monosaccharides but only seven (7) molar ratios for the eight (8) different monosaccharides. It appears that the molar ratio for mannose is excluded. This appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 13 recites the broad recitation “anion and cation resin packing” and the claim also recites “preferably Amberlite FPC3500 and IRA-401” which is the narrower statement of the range/limitation.  Regarding claim 13, the phrase “preferably Amberlite FPC3500 and IRA-401" render the claim indefinite because it is unclear whether the limitations following the term "preferably” is part of the claimed invention.  See MPEP § 2173.05(d).  Also, claim 13 recites the phrase “the Cellulose column filler and DEAE-Sepharose F.F are preferably used”.  However, the phrase renders the claim indefinite because it 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 8, 10, 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patel et al. (Hindawi BioMed Research International, Volume 2018, Article ID 2476824, 9 pages) in view of Zhu et al. (PLOS ONE | www.plosone.org, February 2013 | Volume 8 | Issue 2 | e56407, pages 1-12) and Wang et al. (International Journal of Biological Macromolecules 86 (2016) 177-188).
Claim 8 is drawn to a method for treating a respiratory disease comprising administering to a subject in need thereof a therapeutically effective amount of the polysaccharide ESP-B4 from Ephedra sinica, wherein the respiratory disease includes at least one of acute lung injury and respiratory distress syndrome.
Patel et al. disclose that acute respiratory distress syndrome (ARDS) is a complex clinical syndrome characterized by acute inflammation, microvascular damage, and increased pulmonary vascular and epithelial permeability, frequently resulting in acute respiratory failure and death (see abstract). Furthermore, Patel et al. disclose that ARDS results from uncontrolled acute inflammation and dysfunction of endothelial and epithelial barriers of the lung, and an excessive transepithelial leukocyte migration, leading to the loss of alveolar-capillary membrane integrity and overproduction of proinflammatory cytokines (see page 1, left col., last two lines to right st paragraph). Also, Patel et al. disclose that inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane (page 2, left col., last paragraph, section 2). Most inflammatory cells, including macrophages and neutrophils, release inflammatory cytokines in response to various stimuli (see page 2, left col., last paragraph, section 2 to right col., 1st paragraph).  In addition, Patel et al. disclose that LPS, a main component of the outer membranes of gram-negative bacteria, has been identified as a key risk factor for ALI and ARDS (see page 2, right col., 1st paragraph).  Furthermore, Patel et al. disclose that LPS binds to Toll-like receptor
4 (TLR4), which induces activation of intracellular pathways. Ligand binding to TLR4 induces the recruitment and activation of adaptor proteins through the Toll/interleukin- (IL-) 1 receptor (TIR) domain (see page 2, right col., 1st paragraph). Also, Patel et al. disclose that NF-𝜅B plays a central role in intracellular inflammatory pathways, and that activation of NF-𝜅B leads to expression of transcription of adhesion molecules, chemokines, colony-stimulating factors, and other cytokines necessary for inflammatory responses (see page 2, right col., 3rd paragraph).
Furthermore, Patel et al. disclose that inhibition of MAPK pathways significantly decreases TNF-𝛼 production by LPS (see page 2, right col., 2nd paragraph).	
In addition, Patel et al. disclose that certain natural remedies have been shown to inhibit multiple inflammatory pathways associated with ALI/ARDS at a molecular level and therefore may be effective in ARDS treatment (see page 2, left col., next to last paragraph).
The difference between Applicant’s claimed method and the method disclosed or suggested by Patel et al. is that Applicant uses or administers the polysaccharide ESP-B4 from Ephedra sinica to treat said acute lung injury (ALI) and/or respiratory distress syndrome (ARDS).
st paragraph).  Also, Zhu et al. disclose that meanwhile, many studies found that the NF-kB pathway played a pivotal role on ALI, and that the NF-kB family of transcriptional factors (TF) plays a critical role on regulating the expression of a wide variety of genes, particularly in the inflammatory process (see page 1, right col., 1st paragraph).
Wang et al. disclose that the acidic polysaccharides of Ephedra sinica has immunosuppressive effect to treat rheumatoid arthritis and the pure polysaccharide ESP-B4 was 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Patel et al., Zhu et al. and Wang et al., to treat the respiratory disease acute lung injury and/or respiratory distress syndrome in a subject comprising administering to said subject an amount of the polysaccharide ESP-B4 from Ephedra sinica taught by Wang et al., especially since Patel et al. disclose that inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane, and Wang et al. disclose that ESP-B4 significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines; and Patel et al. disclose that LPS, a main component of the outer membranes of gram-negative bacteria, has been identified as a key risk factor for ALI and ARDS, and Wang et al. disclose that ESP-B4 is a potent inhibitor on the LPS-induced pro-inflammatory molecules; and Zhu et al. disclose or suggest that a compound that suppresses LPS-induced acute lung injury (ALI) by inhibiting of NF-kB may be considered as effective for the potential treatment of acute lung injury (ALI), and Wang et al. disclose that ESP-B4 reduces 
One having ordinary skill in the art would have been motivated in view of Patel et al., Zhu et al. and Wang et al., to treat the respiratory disease acute lung injury and/or respiratory distress syndrome in a subject comprising administering to said subject an amount of the polysaccharide ESP-B4 from Ephedra sinica taught by Wang et al., especially since Patel et al. disclose that inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane, and Wang et al. disclose that ESP-B4 significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines; and Patel et al. disclose that LPS, a main component of the outer membranes of gram-negative bacteria, has been identified as a key risk factor for ALI and ARDS, and Wang et al. disclose that ESP-B4 is a potent inhibitor on the LPS-induced pro-inflammatory molecules; and Zhu et al. disclose or suggest that a compound that suppresses LPS-induced acute lung injury (ALI) by inhibiting of NF-kB may be considered as effective for the potential treatment of acute lung injury (ALI) and Wang et al. disclose that ESP-B4 reduces or inhibits the LPS-stimulated NF-kB; and also because one of ordinary skill in the art would reasonable expect that ESP-B4 which significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines, and is a potent inhibitor on the LPS-induced pro-inflammatory molecules, and also 
It is obvious to use or administer pure ESP-B4 such as ESP-B4 of purity >98% as taught by Wang et al. Also, it is obvious to use or administer the polysaccharide ESP-B4 in the dosage form of oral preparation or parenteral preparation such as in oral solution or injection solution as disclosed by Wang et al. Also, the use or different forms of an active ingredient such as ESP-B4 in common dosage forms such as tablet, medicinal granules, capsule, oral liquid, pill, injection or infusion solution and powder is common in the art and is well within the purview of a skilled artisan. It should be noted that Wang et al. discloses the same compound ESP-B4 of the purity as Applicant and thus the method by which or the manner in which ESP-B4 is produced does not render Applicant’s ESP-B4 compound different form Wang et al.’s ESP-B4 compound.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Patel et al., Zhu et al. and Wang et al. as applied in claim 8 above, and further in view of Sawa (Journal of Intensive Care 2014, 2:10, 1-11) and Imai et al. (Exp Physiol 93.5 pp 543–548). 
The difference between Applicant’s claimed method and the method disclosed or suggested by Patel et al., Zhu et al. and Wang et al. is that Patel et al., Zhu et al. and Wang et al. do not disclose that infectious acute lung injury is caused by SARS virus, as well as pulmonary infection caused by pseudomonas aeruginosa.
Sawa discloses that Pseudomonas aeruginosa is the most common gram-negative pathogen causing pneumonia in immunocompromised patients (see abstract).

the severe form of acute lung injury (ALI) (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Patel et al., Zhu et al., Wang et al., Sawa and Imai et al. to treat the respiratory disease acute lung injury and/or respiratory distress syndrome in a subject 
including infectious acute lung injury is caused by SARS virus, as well as pulmonary infection caused by pseudomonas aeruginosa comprising administering to said subject an amount of the polysaccharide ESP-B4 from Ephedra sinica taught by Wang et al., especially since Sawa discloses that Pseudomonas aeruginosa is a gram-negative pathogen causing pneumonia in immunocompromised patients and Patel et al. disclose that LPS is a main component of the outer membranes of gram-negative bacteria that has been identified as a key risk factor for ALI and ARDS, and also since Imai et al. disclose that severe acute respiratory syndrome (SARS) can be caused by SARS coronavirus (SARS-CoV) due to the development of acute respiratory distress syndrome (ARDS), which is the severe form of acute lung injury (ALI), and thus it is obvious to expect that a treatment of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS) would treat SARS caused by SARS-CoV that is due to the development of acute respiratory distress syndrome (ARDS).
One having ordinary skill in the art would have been motivated in view of Patel et al., Zhu et al., Wang et al., Sawa and Imai et al. to treat the respiratory disease acute lung injury and/or respiratory distress syndrome in a subject including infectious acute lung injury is caused by SARS virus, as well as pulmonary infection caused by pseudomonas aeruginosa comprising .

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Patel et al., Zhu et al. and Wang et al. as applied in claim 8 above, and further in view of Kuang et al. (Carbohydrate Polymers 86 (2011) 1705– 1711). 
The difference between Applicant’s claimed method and the method disclosed or suggested by Patel et al., Zhu et al. and Wang et al. is that Patel et al., Zhu et al. and Wang et al. do not disclose the monosaccharide that compose ESP-B4, their molar ratios, and the molar percentage of galacturonic acid and the molecular weight of ESP-B4.
Kuang et al. disclose the acidic hetero-polysaccharide (ESP-B4) obtained from the stems of Ephedra sinica (see abstract).  Furthermore, Kuang et al. disclose that immunological tests in vivo showed that ESP-B4 exhibits compelling immunosuppressive effects (see abstract). Also, Kuang et al. disclose that ESP-B4 was isolated by a series of purified steps including DEAE-cellulose 52 column and Sephacryl S-400, and has been determined to be a homogeneity with a 6 Da (determined by HPLC). ESP-B4 was a typical acidic hetero-polysaccharide and consisted of xylose, arabinose, glucose, rhamnose, mannose, galactose, glucuronic acid and galacturonic acid, and their corresponding molar ratios were 1.0:4.5:1.0:2.0:1.0:5.5:1.5:50.0 by high performance capillary electrophoresis (HPCE) based on pre-column derivatization with 1-phenyl-3-methyl-5-pyrazolone (PMP) (see page 1705, left col. to right col., 1st paragraph).  It should be noted that Kuang et al.’s ESP-B4 has the same monosaccharides with the same molar ratios and its galacturonic acid has the same molar percentage of 75.2% (i.e.; (50/66.5) x 100) as Applicant’s ESP-B4. Also, it should be noted that the molar ratio of mannose (1.0) is not recited in claim 11 and this appears to be a typographical error, especially since eight (8) different monosaccharides are recited but only seven (7) molar ratios are recited.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Patel et al., Zhu et al., Wang et al. and Kuang et al., to treat the respiratory disease acute lung injury and/or respiratory distress syndrome in a subject comprising administering to said subject an amount of the polysaccharide ESP-B4 from Ephedra sinica taught by Wang et al. and which has the same monosaccharides with the same molar ratios and also has galacturonic acid of the same molar percentage of 75.2% as Applicant’s ESP-B4 and to also determine the exact molecular weight of ESP-B4 such as to use it more effectively, especially since Patel et al. disclose that inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane, and Wang et al. disclose that ESP-B4 significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines; and Patel et al. disclose that LPS, a main component of the outer membranes of gram-negative 
One having ordinary skill in the art would have been motivated in view of Patel et al., Zhu et al., Wang et al. and Kuang et al., to treat the respiratory disease acute lung injury and/or respiratory distress syndrome in a subject comprising administering to said subject an amount of the polysaccharide ESP-B4 from Ephedra sinica taught by Wang et al. and which has the same monosaccharides with the same molar ratios and also has galacturonic acid of the same molar percentage of 75.2% as Applicant’s ESP-B4 and to also determine the exact molecular weight of ESP-B4 such as to use it more effectively, especially since Patel et al. disclose that inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane, and Wang et al. disclose that ESP-B4 significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines; and Patel et al. disclose that LPS, a main component of the outer membranes of gram-negative bacteria, has been identified as a key risk factor for ALI and ARDS, and Wang et al. disclose that ESP-B4 is a potent inhibitor on the LPS-induced pro-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MICHAEL C HENRY/Examiner, Art Unit 1623